                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        BAY MARINE BOAT WORKS, INC.,                    Case No. 18-cv-01855-HSG
                                   8                    Plaintiff,                          ORDER REGARDING MOTION TO
                                                                                            WITHDRAW
                                   9              v.
                                                                                            Re: Dkt. Nos. 52, 54
                                  10        M/V GARDINA, OFFICIAL NO. 1117426
                                            ITS ENGINES, TACKLE, MACHINERY,
                                  11        FURNITURE, APPAREL,
                                            APPURTENANCES, ETC., IN REM, AND
                                  12        DOES 1-10,
Northern District of California
 United States District Court




                                  13                    Defendant.

                                  14

                                  15           A hearing on Defendant-Claimant Roger N. Carle and M/V Gardina’s motion to withdraw

                                  16   is currently set for January 24, 2019 at 2:00 p.m. See Dkt. No. 52.

                                  17           First, the Court ORDERS the hearing on the motion to withdraw to be advanced, to be

                                  18   heard along with Plaintiff’s motion to dismiss, see Dkt. No. 46. Both hearings will take place on

                                  19   December 6, 2018 before Judge Haywood S. Gilliam, Jr., at 2:00 p.m., in Courtroom 2, 4th Floor,

                                  20   1301 Clay Street, Oakland, CA.

                                  21           Second, the Court GRANTS the motion by Defendant-Claimant’s counsel to appear at the

                                  22   December 6 hearing by telephone. See Dkt. No. 54. Counsel shall contact CourtCall at (866) 582-
                                       6878 to make arrangements for the telephonic appearance.
                                  23
                                               Third, the Court ORDERS Defendant-Claimant Roger N. Carle to attend, in person, the
                                  24
                                       December 6 hearing on the motion to withdraw. Counsel must provide Mr. Carle with a copy of
                                  25
                                       this order immediately by email and U.S. mail, and otherwise take all reasonable steps to notify
                                  26
                                       him that his personal attendance is required at the hearing.
                                  27
                                       //
                                  28
                                   1         IT IS SO ORDERED.

                                   2   Dated: 11/28/2018

                                   3                             ______________________________________
                                                                 HAYWOOD S. GILLIAM, JR.
                                   4                             United States District Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                 2
